Citation Nr: 0425213	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active military duty from November 1984 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by a 
Vocational Rehabilitation Counselor at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's application seeking 
entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.


FINDINGS OF FACT

1.  The veteran has been continuously employed as an 
Administrative Assistant for Mercy Hospital since August 2001 
with earnings of $10.28 an hour.  

2.  The veteran's service-connected disabilities are status 
post resection bilateral proximal interphalangeal head, 5th 
toe, for interdigital clavus of the right foot, evaluated as 
10 percent disabling since June 2001; status post resection 
bilateral proximal interphalangeal head, 5th toe, for 
interdigital clavus of the left foot, evaluated as 10 percent 
disabling since June 2001; and status post fracture of the 
left thumb, evaluated as noncompensably disabling since 
September 1995.  The veteran's combined service-connected 
disability rating is 20 percent.

3.  Because the veteran is employed in an occupation 
consistent with his abilities, aptitudes and interests, his 
service-connected disabilities do not prevent him from 
overcoming any impairment to employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation services under Chapter 31, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.35, 21.40, 
21.51, 21.70 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted into law including 
enhanced duties to notify and assist veterans who had filed 
VA compensation and other claims.  It does not appear, 
however, that these changes are applicable to claims 
involving entitlement to VA vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  Cf. 
Barger v. Principi, 16 Vet. App.132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, was not applicable to 
cases involving the waiver of recovery of overpayments, 
pointing out that the statute at issue in such cases was not 
filed at Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  The claim herein on appeal is 
governed by Chapter 31 and not Chapter 51.  Accordingly, the 
Board concludes that the enhanced duties to assist and notify 
in VCAA are not applicable to the instant appeal.  
Nonetheless, the Board does find that the veteran has been 
notified of the reasons and bases for the denial of his 
claim, to include the evidence considered, and of the 
governing laws and regulations.

Factual Background

The veteran is currently service-connected for status post 
resection bilateral proximal interphalangeal head, 5th toe, 
for interdigital clavus of the right foot, evaluated as 10 
percent disabling since June 2001; status post resection 
bilateral proximal interphalangeal head, 5th toe, for 
interdigital clavus of the left foot, evaluated as 10 percent 
disabling since June 2001; and status post fracture of the 
left thumb, evaluated as noncompensably disabling since 
September 1995.  The veteran's combined service-connected 
disability rating is 20 percent.

On VA orthopedic examination in March 2002, the veteran said 
that he was working at Mercy Hospital Emergency Room as a 
communications technician.  He noted that he had undergone 
surgery in service for corns of both feet.  Although the 
surgery lessened the difficulty he was having, he still 
complained of discomfort in the interdigital space between 
the fourth and fifth toes of each foot.  He also noted a 
fracture of the base of the left thumb in service without 
surgery.  It was reported that the veteran walked into the 
examination room with a normal gait.  There was mild 
thickening of the skin along the based of the fifth toe web 
space.  The veteran noted mild tenderness to touch.  Overall 
alignment of the toes appeared fairly normal.  Pes planus was 
also noted.  There was slight discomfort along the base of 
the left thumb without discoloration or swelling.  The 
metacarpophalangeal joint of the left thumb felt slightly lax 
compared to the right thumb.  

X-rays of the feet in March 2002 revealed evidence of prior 
surgery of the proximal phalanx of both fifth toes and 
bilateral pes planus.  X-rays of the left thumb revealed some 
calcification of the soft tissues along the ulnar aspect of 
the left first metacarpophalangeal joint.  

The examiner's assessments in March 2002 were small corns of 
the interdigital aspect of both fifth toes causing only mild 
discomfort; pes planus deformity of both feet; and history of 
injury to the left thumb, most likely at least partial 
disruption of the ulnar collateral ligament of the left thumb 
base.  The examiner noted that the left thumb caused minimal 
disability.

According to an October 2002 VA Form 28-1900, Disabled 
Veterans Application For Vocational Rehabilitation, the 
veteran stated he was physically unable to perform jobs that 
require standing, walking, or climbing due to service-
connected disability and was not qualified for managerial or 
professional positions.  The veteran desired to obtain the 
degrees and certifications needed to obtain a position that 
would improve the quality of life for him and his family.

According to the November 2002 Counseling Record - Narrative 
Report, the veteran had a GED.  He said that he had been 
employed as an Administrative Assistant at Mercy Hospital 
since August 2001, working in the emergency room.  He worked 
two twelve hour and two eight-hour days a week and was paid 
$10.28 an hour.  He said it was the best job that he had ever 
had.  He said that he could only do a limited amount of 
walking and standing due to his foot disabilities and that he 
was in a lot of pain.  It was noted that there was no 
documentation that the veteran could not do his job or that 
he had missed any work due to his service-connected 
disabilities.  Because the veteran was working full time, 
because there was no documentation that his job tasks 
aggravated his disabilities, because his job was close to his 
interests, and because there were no factors that would 
prevent him from maintaining his employment, it was concluded 
that the veteran was able to overcome any impairment to 
employment.

Also on file is a December 2002 letter of recommendation from 
the Director of Mercy Hospital Emergency Services supporting 
the veteran's desire to pursue additional educational 
opportunities in the health field.  

Laws and Regulations

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve independence in daily living and, to the extent 
possible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 
21.35.

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii). 

Analysis

The veteran seeks entitlement to vocational rehabilitation 
benefits pursuant to Chapter 31.  In support of this claim, 
he has argued that his service-connected bilateral foot 
disability makes it difficult for him to walk or stand for 
very long at work.  He noted in his December 2002 substantive 
appeal that his job was stressful and he did not know how 
long he would be able to continue it.  He requests vocational 
rehabilitation in order to obtain a better job.

Since the veteran is in receipt of service-connected 
disability of the feet compensable at a combined rate of 20 
percent, it must be determined whether he is in need of 
rehabilitation because of an employment handicap.  

The recent medical evidence on file in March 2002 reveals 
that the veteran has only mild discomfort of the feet due to 
small corns of the interdigital aspect of both fifth toes and 
minimal disability due to his left thumb injury.  The veteran 
has been working full time as a communication technician at a 
Hospital emergency room earning $10.65 an hour since August 
2001.

At a November 2002 VA assessment and counseling session, the 
VA counselor determined that, despite complaints of bilateral 
foot pain when walking or standing, the veteran had been able 
to overcome any impairment to employment because his service-
connected bilateral foot and thumb disabilities did not 
prevent him from obtaining and maintaining employment 
consistent with his abilities, aptitudes, and interests.  

As noted above, an employment handicap does not exist when a 
veteran has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests, and 
is successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2)(iii).  

The Board is cognizant of the veteran's complaints that his 
job was stressful and he did not know how long he would be 
able to continue it and of his desire to obtain a better job 
in the health field to improve his quality of life.  However, 
the purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
See 38 U.S.C.A. § 3100.  In this regard, the evidence shows 
that the veteran currently has independence in daily living 
and is capable of obtaining and maintaining suitable 
employment.

Because a preponderance of the evidence demonstrates that the 
veteran is working and has overcome the effects of the 
impairment of employability, entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code, must be denied.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



